DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recites the limitation "inorganic black pigment" and “inorganic colored pigment” in the claims.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the claims are construed to depend upon Claim 2. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, Claim 14 requires a thickness of 1 to 2000 microns whereas Claim 16 is discussing coating thickness starting 0.1 micron.
For purposes of examination, Claim 16 is construed as a range from 1 to 5 micron. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2011/0247524 (US ‘524). 
As to Claim 1, US ‘524 discloses a composition which have pigments that reflect at least 35 % of infrared light in the wavelength range of 780 to 2500 nm (para. 0043) (which the Examiner construes as including near infrared) where the pigment is a metal alloy (para. 0024) and the composition further contains a polymer resin and solvents (para. 0052-0053). 
As to Claim 2, the pigment is a black pigment (para. 0012).
As to Claim 3, the black pigment is present in the composition from 0.01 to 200 parts by weight of the resin (para. 0059). 
As to Claim 9, the composition can additionally contain a surfactant (para. 0051).
As to Claim 10, the reference is silent with respect to the presence of azo compounds.
As to Claim 11, the reference discloses various resins, however, is silent specifically to the presence of a triblock polymer. 
As to Claim 12, the reference discloses the pigments can provide a composition that has a L value of 30 or greater with a reflectance of less 35% in the infrared range where a* values range from -5 to +10 and b* values range from -5 to +10 (para. 0038,0042). 
Claim(s) 1-4,7,9-12,14,15,17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2010/0047620 (US ‘620).
As to Claim 1, US ‘620 discloses a composition comprised of a film forming resin and an infrared reflective pigment (para. 0008) which can be near infrared reflective (para. 0036) and further contains a solvent (0021).  
As to Claim 2, the reference discloses the pigment can be colored (para. 0027). 
As to Claim 3, the pigment can be present from 1 to 50 % by weight (para. 0038). 
As to Claim 4, the pigment can be zinc iron chromite (para. 0028).
As to Claim 7, examples illustrate solvent present at 50 parts by weight of the prior art composition (Table 11, footnote 1). 
As to Claim 9, the reference discloses the use of surfactants added to the composition (para. 0083). 
As to Claim 10, while the reference notes the use of azo based compounds, those compounds can be used in the alternative (para. 0040) and therefore the Examiner concludes that embodiments of the reference would meet the claimed limitations. 
As to Claim 11, while the reference notes the use of triblock polymers, those compounds can be used in the alternative (para. 0008-0010) and therefore the Examiner concludes that embodiments of the reference would meet the claimed limitations.
As to Claim 12, the reference discloses examples with near infrared reflectance of greater than 11 % (Table 2) where L, a* and b* values fall within the claimed ranges (Table 2, Exs. 2-6). 
As to Claim 14, the reference discloses thicknesses of the dried films at 0.25 to 508 micron (para. 0095). 
As to Claim 15 and 17, see discussion of Claim 12 and 14 above. 
As to Claim 18, the coatings can be applied to a substrate (para. 0094). 
As to Claim 19, the Examiner notes the product by process limitation language and MPEP 2113 which states, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over US ’620.
As to Claim 13, the discussion of Claim 12 illustrates US ‘620 as disclosing the claimed L, a* and b* values as required and the discussion of Claim 14 discusses the variety of coating thicknesses disclosed in US ‘620. 
However, US ‘620 fails to disclose a coating with the thickness of Claim 13 with the L, a* and b* values as required. 
It would have obvious to one ordinary skill in the art to optimize the thickness of the coating per the disclosure to smaller thickness values while maintaining the disclosed IR reflectance values for the obvious advantage of maintaining an IR reflecting coating while using the least amount of material possible to achieve the claimed property.  
Allowable Subject Matter
Claims 16 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and pending the resolution of the 112 issue in regards to Claim 16 above.
Specifically, none of the prior art discloses the properties of Claim 16 under the specified film thicknesses nor is there any suggestion in the art as to why one of ordinary skill would optimize the claimed properties at the specified film thicknesses as the prior art disclosures are limited to significant thicker coatings.  Further, the prior art does not disclose near IR reflective tape made from the ink of claim 1 wherein the thickness of the tape is as specified in the claim nor is there any suggestion in the art as to why the specified tape thickness would be advantageous. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 6/14/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762